BROOKFIELD TOTAL RETURN FUND INC. Proxy Results (Unaudited) May 31, 2013 At the Annual Meeting of Stockholders of the Fund held on February 26, 2013, the stockholders voted on a proposal to elect a Director Nominee or Class II Director to the Board of Directors of the Fund. A description of the proposal and the shares voted in favor, shared voted against and shares abstaining with respect to the proposal were as follows: Shares Voted Shares Voted Shares Voted For Against Abstain 1.To elect to the Fund’s Board of Directors Rodman L. Drake –
